[Cite as State v. Butler, 2021-Ohio-603.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                      CHAMPAIGN COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 2020-CA-14
                                                 :
 v.                                              :   Trial Court Case No. 2019-CR-218
                                                 :
 JORDAN DANIEL BUTLER                            :   (Criminal Appeal from
                                                 :   Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                            OPINION

                              Rendered on the 5th day of March, 2021.

                                            ...........

ELIZABETH HANNING SMITH, Atty. Reg. No. 0076701, Assistant Prosecuting Attorney,
Champaign County Prosecutor’s Office, 200 North Main Street, Urbana, Ohio 43078
     Attorney for Plaintiff-Appellee

KIRSTEN KNIGHT, Atty. Reg. No. 0080433, P.O. Box 137, Germantown, Ohio 45327
     Attorney for Defendant-Appellant

                                            .............



TUCKER, P.J.
                                                                                          -2-


       {¶ 1} Appellant, Jordan Butler, appeals from his convictions for attempted unlawful

sexual conduct with a minor, soliciting, and sexual battery. Specifically, he asserts that

the prison sentence the trial court imposed was contrary to law. Finding no merit in this

contention, the trial court’s judgment will be affirmed.

                              Facts and Procedural History

       {¶ 2} Following plea negotiations, Butler pleaded guilty to attempted unlawful

sexual conduct with a minor, a fourth-degree felony, soliciting, a third-degree felony, and

sexual battery, a third-degree felony. Butler’s conduct involved three minors who were

13 or 14 years old at the time each event occurred. Following a sentencing hearing, the

trial court imposed a 105-month prison term as follows: 15 months for attempted unlawful

sexual conduct with a minor; 30 months for soliciting; and 60 months for sexual battery,

with the sentences to be served consecutively. This appeal followed.

                                         Analysis

       {¶ 3} Butler’s single assignment of error is as follows:

       [BUTLER’S] 105 MONTH PRISON SENTENCE IS CONTRARY TO LAW.

       {¶ 4} Butler argues that his sentence was contrary to law for two reasons: first, that

the sentence was “excessive,” because the offenses to which he pleaded guilty did “not

carry a presumption for prison,” and, second, that the trial court, when making its

sentencing decision, considered unindicted and disputed past allegations of a similar

nature.

       {¶ 5} A “trial court has full discretion to impose any sentence within the authorized

statutory range, and the court is not required to make any findings or give its reasons for

imposing maximum or more than minimum sentences.” State v. King, 2013-Ohio-2021,
                                                                                        -3-


992 N.E.2d 491, ¶ 45 (2d Dist.). However, a trial court must consider the statutory

criteria that apply to every felony offense, including those set out in R.C. 2929.11 and

R.C. 2929.12. State v. Leopold, 194 Ohio App.3d 500, 2011-Ohio-3864, 957 N.E.2d 55,

¶ 11 (2d Dist.), citing State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, 846 N.E.2d 1,

¶ 38. The sentencing hearing transcript and the trial court’s judgment entry reveal the

trial court’s thorough consideration of R.C. 2929.11 and R.C. 2929.12.1 Further, there is

no statutory or case law to support Butler’s contention that the sentence was “excessive,”

and thus contrary to law, because the offenses to which he pleaded guilty did not trigger

a statutory presumption that a prison term was necessary. As such, we reject Butler’s

first argument in support of his assignment of error.

       {¶ 6} Next Butler asserts that, in reaching its sentencing decision, the trial court

inappropriately considered two past but unindicted and disputed allegations.            As

reflected by the sentencing hearing transcript and the presentence investigation report

(PSI), each allegation -- one that occurred in 2008 but came to light in 2016 and a second

in 2017 -- involved alleged sexual activity between Butler and a minor.         As noted,

although these allegations were investigated by the police, neither resulted in an

indictment.   The trial court discussed each allegation with Butler at the sentencing

hearing. During this discussion, Butler denied the allegations. In its sentencing hearing

discussion of recidivism factors (R.C. 2929.12(D)) and how these factors affected the


1
  In December 2020, the Ohio Supreme Court decided State v. Jones, Ohio Slip Opinion
No. 2020-Ohio-6729, __ N.E.3d __. Among other things, the Jones decision noted that
R.C. 2953.08(G)(2)(b) permits an appellate court to modify or vacate a sentence if it is
“contrary to law.” Id. at ¶ 32, quoting R.C. 2953.08(G)(2)(b). But the Supreme Court
ruled that an appellate court may not vacate or modify a sentence based upon the
conclusion that the sentence is contrary to law because it “is not supported under R.C.
2929.11 and R.C. 2929.12.” Id. at ¶ 39.
                                                                                              -4-


likelihood that Butler would commit future crimes, the trial court stated in relevant part:

       * * * The Court cannot find that the Defendant has led a law-abiding life for

       a significant number of years. Nor can the Court find that the offenses

       were committed under circumstances unlikely to recur as the Defendant has

       faced similar allegations of sexual propositioning with two additional sets of

       minors.   No.    With one additional minor in 2016 in Union County for

       conduct that occurred in 2008. And for sexual assault in 2017 in Logan

       County. The Court acknowledges that the Defendant has not been found

       guilty of those allegations however.

Sentencing Tr. p. 43. This discussion was incorporated into Butler’s judgment entry as

follows:

              The Court cannot find that the Defendant has led a law-abiding life

       for a significant number of years nor can the Court find that the offenses

       were committed under circumstances unlikely to recur, as the Defendant

       has faced similar allegations of “other act” sexual propositioning with one

       additional minor in 2016 (in Union County for conduct in 2008) and sexual

       assault in 2017 in Logan County.

              The Court acknowledges that the Defendant has not been found

       guilty of those allegations, however.

       {¶ 7} We have stated the following regarding the information a trial court may

consider when making a sentencing decision:

              * * * [A] trial court may rely on “a broad range of information” at

       sentencing. State v. Bowser, 186 Ohio App.3d 162, 926 N.E.2d 714, 2010-
                                                                                        -5-


       Ohio-951, ¶ 13. “The evidence the court may consider is not confined to the

       evidence that strictly relates to the conviction offense because the court is

       no longer concerned * * * with the narrow issue of guilt.” Id. at ¶ 14 * * *.

       Among other things, a court may consider hearsay evidence, prior arrests,

       facts supporting a charge that resulted in an acquittal, and facts related to

       a charge that was dismissed under a plea agreement. Id. at ¶ 15-16 * * *.

       “[B]ased on how the court perceives true facts in a case, it may believe that

       the offender committed a crime other than, or in addition to, the one to which

       he pleaded.” Id. at ¶ 20 * * *. Notably, a court may consider “allegations of

       uncharged criminal conduct found in a PSI report[.]” Id. at ¶ 15 * * *.

State v. Bodkins, 2d Dist. Clark No. 10-CA-38, 2011-Ohio-1274, ¶ 43.

       {¶ 8} We further stated in Bodkins that “the information contained in the PSI

confirm[ed] the trial court’s belief Bodkins had engaged in drug-related conduct far

beyond his offense of conviction and had committed tax evasion. The trial court was

permitted to take this uncharged conduct into consideration when evaluating his character

and social history to determine an appropriate sentence.” Bodkins at ¶ 45. But in

Bodkins, the uncharged conduct the trial court considered was conduct that Bodkins

admitted to committing. Thus, Bodkins does not address the precise issue presented in

this case.

       {¶ 9} In State v. Wiles, 2d Dist. Clark No. 2017-CA-69, 2018-Ohio-3077, we

considered a closer, but not completely analogous, situation. At the sentencing hearing,

the trial court questioned Wiles concerning similar charges that were dismissed.

Although acknowledging certain details regarding the dismissed charges, Wiles denied
                                                                                             -6-


the alleged conduct. We stated that there was “no indication in the record that the trial

court “failed to accept [Wiles’s] explanations and actually considered the facts underlying

past dismissed charges in fashioning its sentence.” Id. at ¶ 25. Thus Wiles, though a

closer fit, does not answer the narrow issue in the pending case.

       {¶ 10} Turning, then, to Butler’s sentence, although the trial court noted that Butler

had not been convicted of the past allegations, it did use the allegations in its R.C.

2929.12(D) determination that the trial court could not “find that the offenses were

committed under circumstances unlikely to recur * * *.” Thus, we must decide whether

the trial court’s use of the unindicted and disputed allegations in arriving at its “unlikely to

recur” conclusion rendered Butler’s sentence contrary to law.

       {¶ 11} The trial court’s recidivism conclusion was also supported by the trial court’s

conclusion that Butler had a history of criminal convictions, which was confirmed by the

PSI, and by the trial court’s finding that Butler engaged in prohibited sexual conduct with

another prisoner while incarcerated awaiting trial. Further, the prison sentence was

supported by the trial court’s rather exhaustive consideration of the R.C. 2929.12

sentencing factors and the R.C. 2929.11 purposes and principles of sentencing.

       {¶ 12} Focusing on the unindicted allegations, as noted, the trial court considered

these allegations for the narrow finding that the trial court could not “find that the offenses

were committed under circumstances unlikely to recur * * *.” Given the quite similar

circumstances between the unindicted allegations and the conduct to which Butler

pleaded guilty, we cannot conclude that the trial court inappropriately considered the

uncharged allegations for this limited purpose. Further, based upon this conclusion and

the trial court’s consideration of other recidivism factors, we cannot conclude that the trial
                                                                                       -7-


court’s use of the unindicted allegations rendered Butler’s sentence contrary to law. 2

Having rejected both supporting arguments, Butler’s sole assignment of error is overruled.

                                      Conclusion

      {¶ 13} The judgment of the Champaign County Common Pleas Court is affirmed.




                                    .............



HALL, J., concurs.

DONOVAN, J., concurs in judgment only.



Copies sent to:

Elizabeth Hanning Smith
Kirsten Knight
Hon. Nick A. Selvaggio




2
 We acknowledge some tension between our discussion in this case and the Ohio
Supreme Court’s decision in Jones. But given our resolution of the case, this tension
does not require resolution.